--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
"ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED
STATES OR BY OR ON BEHALF OF A PERSON IN THE UNITED STATES OR A U.S. PERSON
UNLESS THE WARRANT AND THE UNDERLYING SHARES AND WARRANTS HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY SUCH
STATE OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE SECURITIES
ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE ACT.

MobiVentures Inc.
A Nevada Corporation (the “Company”)
Sunnyside, Brinkworth,Chippenham,Wiltshire SN15 5BY, England

COMMON STOCK PURCHASE WARRANT CERTIFICATE
March 31, 2008

WARRANT CERTIFICATE NO. S-08-17

Name of Holder: Ian Downie (the “Holder”) Address of Holder: Hollywood, 26
Alderwood Road, Port Glasgow PA Number of Shares: 300,000 Shares of the
Company’s Common Stock Exercise Price: US$0.05 per Share Term and Expiry Date: A
period of 5 years from the date of issuance until 31st March 2013 (the “Expiry
Date”), subject to early termination as set forth in Section 1.6 of this Warrant
Certificate. Vesting This Warrant may not be exercised until such time as the
vesting provisions set forth in Section 1.5 of this Warrant Certificate have
been satisfied.

THIS WARRANT CERTIFIES THAT, for value received, the above named holder or its
registered assigns (the “Holder”), shall have the right to purchase from the
Company the above referenced number of fully paid and non-assessable shares (the
“Shares”) of the Company’s common stock (the “Common Stock”) at an exercise
price equal to the exercise price set forth above (the "Exercise Price"),
subject to further adjustment as set forth in this Certificate, at any time from
the date hereof until 5:00 p.m., GMT, on the expiry date set forth above (the
“Expiry Date”). This Warrant is issued to the Holder pursuant to the terms
outlined in the consultant agreement dated as of the 31st of March, 2008 between
the Company and the Holder (the “Consultant Agreement”). The exercise of this
Warrant shall be subject to the provisions, limitations and restrictions
contained herein.

--------------------------------------------------------------------------------

- 2 -

1. Exercise.

     1.1 Procedure for Exercise of Warrant. Subject to the terms and conditions
of this Warrant Certificate, the Holder may exercise this Warrant by delivering
the following to the principal office of the Company in accordance with Section
5.1 hereof:

  (a)

a duly executed Notice of Exercise in substantially the form attached as
Schedule A,

        (b)

either (i) a written certification that the Holder is not a U.S. person, as
defined under Regulation S of the Securities Act, and that the Warrant is not
being exercised on behalf of a U.S. person, which written certificate may be
contained in the Notice of Exercise delivered pursuant to sub-paragraph (a)
above; or (ii) a written opinion of counsel to the effect that the Warrant and
the Shares have been registered under the Securities Act or are exempt from
registration thereunder;

        (c)

payment of the Exercise Price then in effect for each of the Shares being
purchased, as designated in the Notice of Exercise, and

        (d)

this Warrant.

Payment of the Exercise Price may be in cash, certified or official bank check
payable to the order of the Company, or wire transfer of funds to the Company’s
account (or any combination of any of the foregoing) in the amount of the
Exercise Price for each share being purchased.

     1.2 Delivery of Certificate and New Warrant. In the event of any exercise
of the rights represented by this Warrant, a certificate or certificates for the
shares of Common Stock so purchased, registered in the name of the Holder,
together with any other securities or other property which the Holder is
entitled to receive upon exercise of this Warrant, shall be delivered to the
Holder hereof, at the Company’s expense, within a reasonable time, not exceeding
fifteen (15) calendar days, after the rights represented by this Warrant shall
have been so exercised; and, unless this Warrant has expired, a new Warrant
representing the number of Shares (except a remaining fractional share), if any,
with respect to which this Warrant shall not then have been exercised shall also
be issued to the Holder hereof within such time. The person in whose name any
certificate for shares of Common Stock is issued upon exercise of this Warrant
shall for all purposes be deemed to have become the holder of record of such
shares on the date on which the Warrant was surrendered and payment of the
Exercise Price was received by the Company, irrespective of the date of delivery
of such certificate.

     1.3 Restrictive Legend. This Warrant and the Shares have not been
registered under the Securities Act of 1933, as amended, (the "Securities Act")
and the Warrants have been and the Shares, upon exercise of the Warrants, will
be issued pursuant to exemptions from the registration requirements of the
Securities Act. Neither this Warrant nor any of the Shares or any other security
issued or issuable upon exercise of this Warrant may be sold, transferred,
pledged or hypothecated in the absence of an effective registration statement
under the Act relating to such security or an exemption from the registration
requirements of the Securities Act. Each certificate for the Warrant, the Shares
and any other security issued or issuable upon exercise of this Warrant shall
contain a legend on the face thereof, in form and substance satisfactory to
counsel for the Company, setting forth the restrictions on transfer contained in
this Section. The Holder understands that this Warrant constitutes and the
Shares upon issuance will constitute “restricted securities” under the
Securities Act. The holder acknowledges and agrees that all certificates
representing the Shares will be endorsed with the following legend:

--------------------------------------------------------------------------------

- 3 -

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON
> AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
> REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED
> FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
> PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
> ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
> HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> COMPLIANCE WITH THE ACT.”

     1.4 Fractional Shares. No fractional Shares shall be issuable upon exercise
or conversion of the Warrant and the number of Shares to be issued shall be
rounded down to the nearest whole Share. If a fractional share interest arises
upon any exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying to Holder an amount computed by multiplying
the fractional interest by the current market price of a full Share.

     1.5 Vesting. Warrants to purchase 300,000 common shares will be vested and
immediately exercisable upon execution of this Warrant Certificate by the
Company.

     1.6 Termination. Notwithstanding anything else in the Warrant Certificate,
this Warrant shall terminate and will cease to be exercisable upon the earlier
of (i) the Expiry Date, and (ii) the date that is one year from the date of the
termination of the Consultant Agreement for any reason.

2. Covenants of the Company.

     2.1 Authorized Shares. The Company covenants and agrees that the Company
will at all times have authorized and reserved, free from preemptive rights, a
sufficient number of shares of Common Stock to provide for the exercise in full
of the rights represented by this Warrant.

     2.2 Issuance of Shares. The Company covenants and agrees that all shares of
Common Stock that may be issued upon the exercise of the rights represented by
this Warrant will, upon issuance, be validly issued, fully paid and
non-assessable, and free from all transfer taxes, liens and charges with respect
to the issue thereof.

3. Transfer and Replacement.

     (a) Subject to compliance with any applicable securities laws and the
conditions set forth herein, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Shares without having a new
Warrant issued.

     (b) The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.

     (c) If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be registered
pursuant to an effective registration statement under the Securities Act and
under applicable state securities or blue sky laws, the Company may require, as
a condition of allowing such transfer that (i) the Holder or transferee of this
Warrant, as the case may

--------------------------------------------------------------------------------

- 4 -

be, furnish to the Company a written opinion of counsel (which opinion shall be
in form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that such transfer may be made without registration
under the Securities Act and under applicable state securities or blue sky laws,
and (ii) that the holder or transferee execute and deliver to the Company such
documentation as is necessary to establish that the shares are being transferred
pursuant to an exemption from the registration requirements of the Securities
Act and applicable state securities laws or in an offshore transaction pursuant
to and in accordance with Rule 904 of Regulation S of the Securities Act.

     (d) The Company covenants that upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant or any stock certificate relating to the Shares, and in case of
loss, theft or destruction, of indemnity or security reasonably satisfactory to
it (which, in the case of the Warrant, shall not include the posting of any
bond), and upon surrender and cancellation of such Warrant or stock certificate,
if mutilated, the Company will make and deliver a new Warrant or stock
certificate of like tenor and dated as of such cancellation, in lieu of such
Warrant or stock certificate.

4. Adjustments of Exercise Price and/or Number of Shares.

     4.1 Subdivision or Combination of Shares. The number and kind of securities
purchasable upon the exercise of this Warrant and the Exercise Price shall be
subject to adjustment from time to time upon the happening of any of the
following. In case the Company shall (i) pay a dividend in shares of Common
Stock or make a distribution in shares of Common Stock to holders of its
outstanding Common Stock, (ii) subdivide its outstanding shares of Common Stock
into a greater number of shares, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock, or (iv) issue any shares
of its capital stock in a reclassification of the Common Stock, then the number
of Shares purchasable upon exercise of this Warrant immediately prior thereto
shall be adjusted so that the Holder shall be entitled to receive the kind and
number of Shares or other securities of the Company which it would have owned or
have been entitled to receive had such Warrant been exercised in advance
thereof. Upon each such adjustment of the kind and number of Shares or other
securities of the Company which are purchasable hereunder, the Holder shall
thereafter be entitled to purchase the number of Shares or other securities
resulting from such adjustment at an Exercise Price per Warrant Share or other
security obtained by multiplying the Exercise Price in effect immediately prior
to such adjustment by the number of Shares purchasable pursuant hereto
immediately prior to such adjustment and dividing by the number of Shares or
other securities of the Company resulting from such adjustment. An adjustment
made pursuant to this paragraph shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event.

     4.2 Reorganization, Reclassification, Consolidation, Merger or Sale. If any
recapitalization, reclassification or reorganization of the share capital of the
Company, or any consolidation or merger of the Company with another Company, or
the sale of all or substantially all of its shares and/or assets or other
transaction (including, without limitation, a sale of substantially all of its
assets followed by a liquidation) shall be effected in such a way that holders
of Common Stock shall be entitled to receive shares, securities or other assets
or property, then, as a condition of such recapitalizations, reclassifications,
reorganizations, consolidations, mergers or sales, lawful and adequate
provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the Common Stock
of the Company immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby) such shares, securities or other
assets or property as may be issued or payable with respect to or in exchange
for the number of outstanding Common Stock which such Holder would have been
entitled to receive had such Holder exercised this Warrant immediately prior to
the consummation of such recapitalizations, reclassifications, reorganizations,
consolidations, mergers or sales. The Company or its successor shall promptly
issue to Holder a new Warrant for such new securities or other property. The new
Warrant shall provide for adjustments which shall be as nearly equivalent as may
be practicable to give effect to the adjustments

--------------------------------------------------------------------------------

- 5 -

provided for in this Section 4 including, without limitation, adjustments to the
Exercise Price and to the number of securities or property issuable upon
exercise of the new Warrant. The provisions of this Section 4.2 shall similarly
apply to successive recapitalizations, reclassifications, reorganizations,
consolidations, mergers or sales.

     4.3 Notice of Adjustment. Whenever the number of Shares or number or kind
of securities or other property purchasable upon the exercise of this Warrant or
the Exercise Price is adjusted, as herein provided, the Company shall give
notice thereof to the Holder, which notice shall state the number of Shares (and
other securities or property) purchasable upon the exercise of this Warrant and
the Exercise Price of such Shares (and other securities or property) after such
adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth the computation by which such adjustment was made.

5. Miscellaneous Provisions.

     5.1 Notices. Any notice or other document required or permitted to be given
or delivered to the Holder shall be delivered or forwarded to the Holder at the
address for Holder provide on the first page of this Warrant or to such other
address or number as shall have been furnished to the Company in writing by the
Holder. Any notice or other document required or permitted to be given or
delivered to the Company shall be delivered or forwarded to the Company at the
address set forth above, Attention: President or to such other address or number
as shall have been furnished to Holder in writing by the Company. All notices,
requests and approvals required by this Warrant shall be in writing and shall be
conclusively deemed to be given (a) when hand-delivered to the other party, (b)
when received if sent by facsimile at the address and number set forth above;
provided that notices given by facsimile shall not be effective, unless either
(i) a duplicate copy of such facsimile notice is promptly given by depositing
the same in the mail, postage prepaid and addressed to the party as set forth
below or (ii) the receiving party delivers a written confirmation of receipt for
such notice by any other method permitted under this paragraph; and further
provided that any notice given by facsimile received after 5:00 p.m.
(recipient’s time) or on a non-business day shall be deemed received on the next
business day; (c) five (5) business days after deposit in the United States
mail, certified, return receipt requested, postage prepaid, and addressed to the
party as set forth below; or (d) the next business day after deposit with an
international overnight delivery service, postage prepaid, addressed to the
party as set forth below with next business day delivery guaranteed; provided
that the sending party receives confirmation of delivery from the delivery
service provider.

     5.2 Limitation of Liability. No provision hereof, in the absence of
affirmative action by the Holder to purchase shares of Common Stock, and no mere
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the Exercise Price hereunder or as a stockholder
of the Company, whether such liability is asserted by the Company or by
creditors of the Company.

     5.3 No Rights as Stockholder. This Warrant shall not entitle the Holder to
any of the rights of a stockholder of the Company except upon exercise in
accordance with the terms hereof.

     5.4 Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Nevada as applied to agreements among
Nevada residents made and to be performed entirely within the State of Nevada,
without giving effect to the conflict of law principles thereof.

--------------------------------------------------------------------------------

- 6 -

     5.5 Waiver, Amendments and Headings. This Warrant and any provision hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by both parties (either generally or in a particular instance and
either retroactively or prospectively). The headings in this Warrant are for
purposes of reference only and shall not affect the meaning or construction of
any of the provisions hereof.

     5.5 Warrant Certificate Personal to Holder. This Warrant Certificate is
issued to the Holder pursuant to the Consultant Agreement and is personal to the
Holder and may not be assigned without the prior written consent of the Company.

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer effective as of the 31st day of March, 2008.

  MOBIVENTURES INC.       Per: /s/ Peter Åhman Signature of Authorized
Signatory:       Name of Authorized Signatory: Peter Åhman     Position of
Authorized Signatory: President


--------------------------------------------------------------------------------

SCHEDULE A

FORM OF NOTICE OF EXERCISE

TO: MOBIVENTURES INC.

The undersigned hereby exercises the right to purchase the number of shares of
common stock of Mobiventures (US) Inc. (the "Company") set forth below (the
"Shares") pursuant to the Warrant to Purchase Common Stock issued by the Company
and dated the 31st day of March, 2008. In accordance with the provisions of the
Warrant, the undersigned hereby tenders the following concurrently with the
delivery of this Notice of Exercise (i) payment of the Exercise Price payable by
the undersigned for the Shares (the “Purchase Price”) in effect for each of the
Shares being purchased, and (ii) the original Warrant.

Number of Shares Purchased:                                      Shares    
Aggregate Purchase Price: US$ 0.05

The undersigned represents and warrants to and agrees with the Company that:

1.

It has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Shares and it
is able to bear the economic risk of loss of its entire investment.

    2.

The Company has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the offering and it has had
access to such information concerning the Company as it has considered necessary
or appropriate in connection with its investment decision to acquire the Shares.

    3.

It is acquiring the Shares for its own account, for investment purposes only and
not with a view to any resale, distribution or other disposition of the Shares
in violation of the United States securities laws.

    4.

It understands the Shares have not been and will not be registered under the
United States Securities Act of 1933, as amended (the "1933 Act") or the
securities laws of any state of the United States and that the sale contemplated
hereby is being made in reliance on a safe- harbour from such registration
requirements.

    5.

The undersigned is not a “U.S. Person” as defined by Regulation S of the
Securities Act and is not acquiring the Shares for the account or benefit of a
U.S. Person.

A “U.S. Person” is defined by Regulation S of the Act to be any person who is:

  (a)

any natural person resident in the United States;

        (b)

any partnership or corporation organized or incorporated under the laws of the
United States;


--------------------------------------------------------------------------------

8

  (c)

any estate of which any executor or administrator is a U.S. person;

          (d)

any trust of which any trustee is a U.S. person;

          (e)

any agency or branch of a foreign entity located in the United States;

          (f)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

          (g)

any partnership or corporation if:

          (i)

organized or incorporated under the laws of any foreign jurisdiction; and

          (ii)

formed by a U.S. person principally for the purpose of investing in securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited Subscribers [as defined in Section 230.501(a) of the Act] who are
not natural persons, estates or trusts.


6.

The undersigned was not in the United States at the time the offer to purchase
the Shares was received and the Subscriber was not in the United States at the
time these Warrants were exercised.

    7.

The undersigned acknowledges that the Shares are “restricted securities” within
the meaning of the Securities Act and will be issued to the Subscriber in
accordance with Regulation S of the Securities Act without registration under
the Securities Act.

    8.

The undersigned agrees to resell the Shares only in accordance with the
provisions of Regulation S of the Securities Act, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration
pursuant to the Securities Act.

    9.

The undersigned agrees not to engage in hedging transactions with regard to the
Shares unless in compliance with the Securities Act.

    10.

The Subscriber acknowledges and agrees that all certificates representing the
Shares will be endorsed with the following legend in accordance with Regulation
S of the Securities Act:

> “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON
> AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY
> REGULATION S PROMULGATED UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED
> FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE
> PROVISIONS OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
> ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE ACT.
> HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
> COMPLIANCE WITH THE ACT.”

--------------------------------------------------------------------------------

9

11.

The Subscriber and the Company agree that the Company will refuse to register
any transfer of the Shares not made in accordance with the provisions of
Regulation S of the Securities Act, pursuant to registration under the
Securities Act, pursuant to an available exemption from registration, or
pursuant to this Agreement.


Date of Execution:       Signature of Purchaser or Authorized Signatory   of
Purchaser (if the Purchaser is not an   individual):       Name of Authorized
Signatory of   Purchaser(if the Purchaser is not an individual):       Title of
Authorized Signatory of   Purchaser(if the Purchaser is not an individual):    
  Name of Purchaser:       Address of Purchaser:                  


--------------------------------------------------------------------------------